Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
	The preliminary amendment filed on 15 October 2020, in which claims 5, 6, 9, 12 – 15, 17, 18, and 20 were amended and claim 19 was cancelled is acknowledged. Claims 1 – 18 and 20 are pending in the instant application. 

Priority
	The instant application is a 371 of PCT US2019/030864 filed on 06 May 2019, which claims priority to US provisional application No. 62/667,680 filed on 07 May 2018.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 15 October 2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner. 
Claim Objections
Claims 5 and 18 are objected to because of the following informalities: 
Claim 5: “The pharmaceutical composition according claim 1” should read “The pharmaceutical composition according to claim 1” to correct a grammatical issue.
Claim 18: “The pharmaceutical composition according claim 1” should read “The pharmaceutical composition according to claim 1” to correct a grammatical issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
 Claims 9 – 11 are directed to a pharmaceutical composition according to claim 1 wherein the composition has a dissolution rate such that, when the composition is tested using USP Apparatus 2 (paddle) set to rotation speed of 100 RPM in 900 mL of 0.5% sodium lauryl sulfate (SLS), pH 2.0, at 37 °C, at least 35% (claim 9) or 40% (claim 10) or 45% (claim 11) of the metaxalone or a pharmaceutically acceptable salt thereof dissolves in 10 minutes or less. However, these claims lack sufficient written description as the quantities necessary of each of the individual components listed in claim 1 are not stated in order to get to the desired dissolution rate as recited in claims 9 – 11. 
From Table 1 of the instant specification, formulation numbers 29 – 35 and 37 – 42 all read upon the instant claims wherein metaxalone, copolymers of vinylpyrrolidone, HPMC, and sodium lauryl sulfate are all included into the formulation at various quantities. Although all these compositions read on claims 9 – 11 none of these compositions were tested with the dissolution test as summarized in the instant claims. The dissolution testing performed under the conditions recited in claims 9 – 11 of the instant claims are summarized in Table 2 of the instant application entries [Page 21, Entries 37 – 52], however none of the formulations within those entries comprise all of the components as required by claims 9 – 11. Furthermore, in the instant specification, it is stated that the performance of a formulation in vivo is influenced by both the physiochemical properties of the substance and the prevailing physiological conditions in the gastrointestinal (GI) tract [0082]. Therefore, the various quantities of components in the composition could impart different physiochemical properties of the total complex. There is not a predictable set of conditions laid out in the instant specification or claims that clearly point to one of ordinary skill in the art to be able to produce the desired characteristics. Therefore, the claims as written specify a functional limitation without a disclosure of what structures correlate to and adequately recite the desired function. 
Consideration of the state of the prior art displays the un-predictability of dissolution rate corresponding to various surfactants or amounts of those surfactants. As taught by Siew (Pharm Tech 2016) there are many factors that affect the dissolution test beyond the inherent properties of the API, rather excipients, hardness, manufacturing process can all also affect the overall dissolution of the composition [Factors affecting dissolution]. This is further seen by the work Bou-Chacra (AAPSJournal 2017) wherein it was shown that the formulation of the micelle impacted the dissolution process and that the total drug solubility was the sum of its individual species. Furthermore, the purity of the surfactants also played a critical role in the micelles [Page 996, Surfactants]. Dodd (US 2012/0263760) teaches a dissolution test using a USP Apparatus II (paddle) with a stirrer speed of 100 rpm, 0.01 M HCl (pH 2, 1000 ml) media, and vessel temperature of 37 °C dissolving the metaxalone nano-formulation capsule [Example 14c and Table 14C]. The prior art does not teach the exact composition or the exact dissolution test in the instant application. Spireas (US 2015/0352080) teaches the dissolution test using a USP dissolution apparatus II (paddle) with a stirrer speed of 50 rpm, 0.1% sodium lauryl sulfate media (500 mL), and a vessel temperature of 37 °C [0034 and Table 2] and measured at 30 minutes. The prior art does not teach the use of the composition in any of these examples, further they are not the exact conditions as required in the instant application. The results also do not exhibit a predictable trend that would shed light onto the instant application. 
In view of above, claims 9 – 11 lack sufficient written description to show that the applicant was in possession of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shear (WO 2009/019662).
Shear teaches the pharmaceutical composition comprising low-dose metaxalone and one or more pharmaceutically acceptable polymers [Abstract] for oral administration. Shear further teaches a metaxalone tablet comprising metaxalone, hydroxypropyl methylcellulose (HPMC), and copolymer of vinyl pyrrolidone and vinyl acetate in a single composition [Page 11, Lines 5 – 20; Example].
Shear further teaches that the pharmaceutical composition can be formulated in multiple dosage form including: aggregated particles, pellets, mini tablets, beads, or granules [Page 7, lines 8 – 10] which teaches the limitations of claims 2 – 4 in the instant application. Furthermore, this composition is taught to be administered as a method of treating muscle spasms associated with painful musculoskeletal conditions [Page 4, lines 20 – 25; Claim 15], which reads upon claim 20 in the instant application.
Shear does not teach the oral pharmaceutical composition including sodium lauryl sulfate in a single embodiment.
Shear further teaches that metaxalone may be in one or more forms including micronized or nanonized metaxalone, and metaxalone adsorbate [Page 7 lines 16 – 18]. Metaxalone adsorbate is prepared by dissolving metaxalone with a pharmaceutically acceptable surface modifier [Page 7, lines 24 – 26], specifically sodium lauryl sulfate is taught as a pharmaceutically acceptable surface modifier [Page 9, lines 9 – 17].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have substituted metaxalone as taught by Shear with sodium lauryl sulfate adsorbed metaxalone of Shear. Further it would have been obvious to combine the sodium lauryl sulfate with the metaxalone/polymer composition as it is taught that the polymer (hydroxypropyl methylcellulose) and surfactant (sodium lauryl sulfate) are both pharmaceutically acceptable surface modifiers for metaxalone compositions. Shear lists several different forms of metaxalone that can be used within pharmaceutical compositions including that of metaxalone adsorbate with surface modifiers. There would have been a reasonable expectation of success as Shear taught the use of adsorbate metaxalone compositions which can have various surface modifiers. 

Claims 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shear (WO 2009/019662) as applied to claim 1 above, and further in view of Lorimer (US 2009/0163561).
The teachings of Shear were discussed in the 103 rejection set forth above.
Shear does not teach the amount of metaxalone as instantly required by the claim limitations. Shear furthermore, does not teach the inclusion of additional agents as instantly claimed. 
Lorimer teaches a variety of amorphous forms of metaxalone for pharmaceutical compositions to treat painful musculoskeletal conditions. Specifically, Lorimer teaches the use of metaxalone form ranging from 100 mg to 1000 mg per dosage form [0106], as recited in claims 12 – 14. Furthermore, Lorimer teaches use of excipients in the pharmaceutical compositions including lubricants and plasticizers [0092], which recites the limitations of claims 15 and 16 in the instant application. Lorimer teaches a method of preparing a metaxalone amorphous dispersion by spray drying [0057; claims 21 – 22] which reads on claim 17 in the instant application.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of metaxalone reported in Shear by the teachings of Lorimer to obtain an optimal dosage amount with a reasonable expectation of success [see MPEP 2141.05(II)(A). 

Claims 1 – 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shear (WO 2009/019662) in view of Pruitt (US 2005/0063913).
Shear teaches the pharmaceutical composition comprising low-dose metaxalone and one or more pharmaceutically acceptable polymers [Abstract] for oral administration. Shear further teaches a metaxalone tablet comprising metaxalone, hydroxypropyl methylcellulose (HPMC), and copolymer of vinyl pyrrolidone and vinyl acetate in a single composition [Page 11, Lines 5 – 20; Example].
Shear further teaches that the pharmaceutical composition can be formulated in multiple dosage form including: aggregated particles, pellets, mini tablets, beads, or granules [Page 7, lines 8 – 10] which teaches the limitations of claims 2 – 4 in the instant application. Furthermore, this composition is taught to be administered as a method of treating muscle spasms associated with painful musculoskeletal conditions [Page 4, lines 20 – 25; Claim 15], which reads upon claim 20 in the instant application.
Shear does not explicitly teach the use of a copolymer of vinylpyrrolidone and vinyl acetate as in formula (I) of the instant application wherein the ratio of vinylpyrrolidone (n) to vinyl acetate (m) is 0.8m ≤ n ≤ 1.6m. Shear does not teach the use of sodium lauryl sulfate in a single embodiment. Furthermore Shear, does not teach the exact concentrations of metaxalone, hydroxypropyl methylcellulose, copolymer of vinylpyrrolidone and vinyl acetate, and sodium lauryl sulfate.
Pruitt teaches metaxalone compositions comprising metaxalone, Plasdone S630, and DOSS [0252 – 0253, Example 13]. Plasdone S630 is a 60:40 vinylpyrrolidone vinyl acetate copolymer, as claimed in claim 5 of the instant application. Pruitt teaches nanoparticle metaxalone composition comprising at least one surface stabilizer [0028], these surface stabilizers are taught to include: hydroxypropyl methylcellulose, sodium lauryl sulfate, and random copolymers of vinyl pyrrolidone and vinyl acetate [0135]. Pruitt teaches that the concentration of metaxalone in the composition can vary from 0.001 – 99.5% of the total composition by weight [0175 and claim 7]. Pruitt also teaches that the concentration of at least one surface stabilizer can vary from 0.5 – 99.999% by weight of the total composition [0176 and claim 7], as claimed by claims 6 – 8 in the instant application.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected Plasdone S630 of Pruitt for use as the copolymer of vinylpyrrolidone and vinyl acetate as taught by Shear to reach the claimed invention of the instant application. This would have been a case of obvious to select Plasdone S630 and it is a species of the genius “copolymer of vinylpyrrolidone and vinyl acetate.” There would have been a reasonable expectation of success as Plasdone S630 is a vinylpyrrolidone and vinyl acetate copolymer and it would have been expected to have similar characteristics within the composition.
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of each component taught by Pruitt to have reached the claimed invention in the instant application. It would have also been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined sodium lauryl sulfate into the composition as it is taught by Pruitt to be a surface stabilizer similarly to hydroxypropyl methylcellulose and copolymers of vinylpyrrolidone and vinyl acetate copolymers. Therefore, there would have been a reasonable expectation of success of adding sodium lauryl sulfate to the composition as it is acting in a similar manner. 

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dharmadhikari (US 2006/0167069) in view of Shear (WO 2009/019662).
Dharmadhikari teaches a pharmaceutical composition comprising metaxalone and pharmaceutically acceptable excipients in which the composition has enhanced oral bioavailability [Abstract].  Dharmadhikari teaches that the pharmaceutical composition comprises metaxalone, hydroxy propyl methyl cellulose, and sodium lauryl sulfate [Example 1; Table 2]. Dharmadhikari further teaches that the metaxalone pharmaceutical composition has an improved Cmax compared to SKELAXIN, a metaxalone pharmaceutical composition that does not include sodium lauryl sulfate, hydroxypropyl methylcellulose, and copolymer of vinylpyrrolidone and vinyl acetate [Table 6 – Table 8].
Dharmadhikari does not teach the use of vinylpyrrolidone and vinyl acetate copolymers into the metaxalone pharmaceutical composition.
The teachings of Shear were discussed in the 103 rejection set forth above, including the use of a copolymer of vinyl pyrrolidone and vinyl acetate [Example]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the composition of Dharmadhikari with the copolymer of Shear to reach the claimed invention in the instant application because Shear teaches that both hydroxypropyl methyl cellulose and copolymer of vinylpyrrolidone and vinyl acetate or are suitable hydrophilic rate controlling polymers. Therefore, combination of different hydrophilic rate controlling polymers into one single composition would have a reasonable expectation of success as they are used to achieve the same outcome. Furthermore, the Cmax would have a reasonable expectation of not being negatively impacted compared to SKELAXIN as the addition of the copolymer to the mixture has the same function as hydroxypropyl methyl cellulose and none of the components are being replaced from the mixture. 

Conclusion
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bratislav Stankovic can be reached on (571) 270-0305. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 4171          

/SCARLETT Y GOON/QAS, Art Unit 1600